Thiele, J.
(dissenting): I cannot agree that a proper disposition has been made of this cause. As clearly appears from the majority opinion, Judge Kennett’s services over a period of almost twelve years as judge of the twelfth judicial district were so satisfactory to the electorate he usually had no candidate opposing him, and it is clear that at the recent primary election he was the sole candidate on any ticket.
Under the statutes of this state, if he were to be a candidate, he had to file either under some party designation or as an independent candidate. Being affiliated with the Democratic party, he filed his declaration as a candidate of that party. It is said that because no one was named at the primary as a Republican candidate, there is no vacancy to be filled and therefore the designation by the party committee is of no consequence or effect. It is also said that had the Republicans so desired they could have put Kennett’s name on their ticket, either by filing of nomination papers or by writing in his name, and had he been so nominated, and having made an election to run as a Democratic candidate as required by G. S. 1935, 25-306, then there would have been a vacancy on the Republican ticket which could be filled.
The actual situation is ignored. Members of all parties wore satisfied with Judge Kennett and desired that he continue in office. Prior to the primary election no one even surmised that Judge Ken-nett would be suddenly stricken and that he would pass away after the primary and before the general election. His untimely passing presented a new situation.
The whole theory of our election laws has been to permit the electorate to choose for their officers those in whom the majority had trust and confidence, and to that end the laws have been liberally construed. Without attempting any analysis of the decisions noted in the majority opinion, it may be said that none involved a situation such as here presented and, as I view it, they are not in point here. In none of those cases did the only candidate nominated *512at the primary resign or die after the primary and prior to the general election. In my view, the death of the sole candidate left a vacancy, not alone on the Democratic ticket, but on all tickets. On his death, the entire electorate should be represented in choosing who will be candidates for his successor.
I am authorized to say that Mr. Justice Smith concurs in the above views.